ICJ_153_AccessPacificOcean_BOL_CHL_2015-09-24_ORD_01_NA_00_FR.txt.                        INTERNATIONAL COURT OF JUSTICE


                         REPORTS OF JUDGMENTS,
                      ADVISORY OPINIONS AND ORDERS


                    OBLIGATION TO NEGOTIATE
                   ACCESS TO THE PACIFIC OCEAN
                             (BOLIVIA v. CHILE)


                        ORDER OF 24 SEPTEMBER 2015




                              2015
                       COUR INTERNATIONALE DE JUSTICE


                           RECUEIL DES ARRÊTS,
                    AVIS CONSULTATIFS ET ORDONNANCES


                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                             (BOLIVIE c. CHILI)


                     ORDONNANCE DU 24 SEPTEMBRE 2015




2 CIJ1085.indb 1                                        26/04/16 09:07

                                               Official citation :
                              Obligation to Negotiate Access to the Pacific Ocean
                               (Bolivia v. Chile), Order of 24 September 2015,
                                          I.C.J. Reports 2015, p. 656




                                            Mode officiel de citation :
                               Obligation de négocier un accès à l’océan Pacifique
                              (Bolivie c. Chili), ordonnance du 24 septembre 2015,
                                           C.I.J. Recueil 2015, p. 656




                                                                                 1085
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157277-3




2 CIJ1085.indb 2                                                                        26/04/16 09:07

                                              24 SEPTEMBER 2015

                                                   ORDER




                    OBLIGATION TO NEGOTIATE
                   ACCESS TO THE PACIFIC OCEAN
                         (BOLIVIA v. CHILE)




                     OBLIGATION DE NÉGOCIER
                   UN ACCÈS À L’OCÉAN PACIFIQUE
                         (BOLIVIE c. CHILI)




                                              24 SEPTEMBRE 2015

                                               ORDONNANCE




2 CIJ1085.indb 3                                                  26/04/16 09:07

                                                                                          656




                                COUR INTERNATIONALE DE JUSTICE

                                                ANNÉE 2015
                                                                                                     2015
                                                                                                 24 septembre
                                              24 septembre 2015                                  Rôle général
                                                                                                    no 153

                             OBLIGATION DE NÉGOCIER
                           UN ACCÈS À L’OCÉAN PACIFIQUE
                                            (BOLIVIE c. CHILI)




                                              ORDONNANCE


                 Présents : M. Abraham, président ; M. Yusuf, vice‑président ;
                             MM. Owada, Tomka, Bennouna, Cançado Trindade,
                             Greenwood, Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                             MM. Bhandari, Robinson, Gevorgian, juges ; M. Daudet,
                             Mme Arbour, juges ad hoc ; M. Couvreur, greffier.



                     La Cour internationale de Justice,
                    Ainsi composée,
                    Après délibéré en chambre du conseil,
                    Vu l’article 48 du Statut de la Cour et l’article 79, paragraphe 9, de son
                 Règlement,
                    Vu la requête déposée au Greffe de la Cour le 24 avril 2013, par laquelle
                 le Gouvernement de l’Etat plurinational de Bolivie a introduit une ins-
                 tance contre la République du Chili au sujet d’un différend relatif à
                 « l’obligation du Chili de négocier de bonne foi et de manière effective
                 avec la Bolivie en vue de parvenir à un accord assurant à celle‑ci un accès
                 pleinement souverain à l’océan Pacifique »,
                    Vu l’ordonnance du 18 juin 2013, par laquelle la Cour, compte tenu de
                 l’accord des Parties tendant à ce que chacune d’elles dispose d’un délai de
                 dix mois pour la préparation de sa pièce de procédure écrite, a fixé au
                 17 avril 2014 et au 18 février 2015 les dates d’expiration des délais pour le

                                                                                            4




2 CIJ1085.indb 137                                                                                     26/04/16 09:07

                         obligation de négocier un accès (ordonnance 24 IX 15)              657

                 dépôt, respectivement, d’un mémoire de l’Etat plurinational de Bolivie et
                 d’un contre‑mémoire de la République du Chili,
                   Vu le mémoire de l’Etat plurinational de Bolivie, déposé dans le délai
                 ainsi fixé,
                   Vu l’exception préliminaire d’incompétence de la Cour soulevée par le
                 Gouvernement de la République du Chili le 15 juillet 2014 ;
                   Considérant que le dépôt de l’exception préliminaire de la République
                 du Chili a eu pour effet, en vertu de l’article 79, paragraphe 5, du Règle-
                 ment, de suspendre la procédure sur le fond ;
                   Considérant que la Cour, par son arrêt en date du 24 septembre 2015,
                 a déclaré qu’elle avait compétence, sur la base de l’article XXXI du pacte
                 de Bogotá, pour connaître de la requête déposée par l’Etat plurinational
                 de Bolivie le 24 avril 2013,
                   Fixe au 25 juillet 2016 la date d’expiration du délai pour le dépôt du
                 contre-mémoire de la République du Chili ;
                     Réserve la suite de la procédure.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le vingt‑quatre septembre deux mille quinze, en trois
                 exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
                 seront transmis respectivement au Gouvernement de l’Etat plurinational
                 de Bolivie et au Gouvernement de la République du Chili.


                                                                         Le président,
                                                               (Signé) Ronny Abraham.
                                                                           Le greffier,
                                                              (Signé) Philippe Couvreur.




                                                                                              5




2 CIJ1085.indb 139                                                                                 26/04/16 09:07

